DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 3 November 2022 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackels (2015/0342797) in view of Sustic (5,723,546).
With respect to claim 1, Jackels discloses an absorbent article, as shown in figure 8, comprising an absorbent core 60, a first nonwoven material 16, a second nonwoven material 17, and a bond area 27, as shown in figure 9. A polymeric filler composition 74 is disposed within the bond area, as disclosed in paragraph [0074], and comprises 0% by weight of a tackifier, as disclosed in paragraph [0077]. The polymeric filler composition comprises polypropylene, as disclosed in paragraph [0075].
Jackels discloses all aspects of the claimed invention with the exception of the polymeric filler composition having a Tensile Strength at Yield of from about 0.5 MPa to about 10 MPa, and the bond area having a Peak Peel Strength of from about 1.0 N/cm to about 9 N/cm after exposure to a skin-protecting material for 24 hours.
With respect to the bond area having a Peak Peel Strength of from about 0.1 N/cm to about 9 N/cm after exposure to a skin-protecting material for 24 hours, Jackels discloses in paragraph [0070] the desire to provide strength to the bond area 27 between the first and second nonwoven material 16 and 17 to resist pressure caused by swelling of the absorbent core. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the bond areas of Jackels with a Peak Peel Strength of from about 0.1 N/cm to about 9 N/cm after exposure to a skin-protecting material for 24 hours in order to achieve the predictable result of providing the bond area with sufficient strength to resist pressure caused by swelling of the absorbent core.
With respect to the polymeric filler composition having a Tensile Strength at Yield Yield of from about 0.5 MPa to about 10 MPa, Sustic discloses that the tensile strength of a polymeric composition comprising polypropylene for use as an adhesive is a result effective variable because a low tensile strength results in a sticky material that is difficult to use, as disclosed in column 1, lines 56-59, while a high tensile strength at yield (i.e. break) results in improved holding power for the adhesive, as disclosed in column 4, lines 45-59. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the polymeric filler composition of Jackels with a Tensile Strength at Yield of from about 0.5 MPa to about 10 MPa, since it has been held that where the general conditions of the claims are disclosed in the prior art, as taught by Sustic, finding the optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05(II)(A)).
With respect to claim 2, the polymeric filler composition comprises polypropylene and propylene ethylene copolymer, as disclosed by Jackels in paragraph [0075]. Modified Jackels discloses all aspects of the claimed invention with the exception of the bond area comprises from 13 gsm to about 30 gsm of the polymeric filler composition, the Peak Peel Strength of the bond area being from about 0.15 N/cm to about 1.0 N/cm, and the Tensile Strength at Yield of the polymeric filler composition being from about 4 MPa to about 7MPa. It is noted that the limitation disclosing the skin-protecting material further limits a process of testing the bond area, not the bond area itself. Since the present claims are drawn to an article and not the method of testing the article, the limitation does not distinguish the claimed invention over the prior art. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the bond area of Jackels with 13 to about 30 gsm of the polymeric filler composition to achieve the predictable result of a sufficient amount of polymeric filler to provide a strong bond between the first and second nonwoven materials.
With respect to the bond area having a Peak Peel Strength of from about 0.15 N/cm to about 1.0 N/cm, Jackels discloses in paragraph [0070] the desire to provide strength to the bond area 27 between the first and second nonwoven material 16 and 17 to resist pressure caused by swelling of the absorbent core. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the bond areas of Jackels with a Peak Peel Strength of from about 0.15 N/cm to about 1.0 N/cm in order to achieve the predictable result of providing the bond area with sufficient strength to resist pressure caused by swelling of the absorbent core.
With respect to the polymeric filler composition having a Tensile Strength at Yield Yield of from about 4 MPa to about 7MPa, Sustic discloses that the tensile strength of a polymeric composition comprising polypropylene for use as an adhesive is a result effective variable because a low tensile strength results in a sticky material that is difficult to use, as disclosed in column 1, lines 56-59, while a high tensile strength at yield (i.e. break) results in improved holding power for the adhesive, as disclosed in column 4, lines 45-59. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the polymeric filler composition of Jackels with a Tensile Strength at Yield of from about 4 MPa to about 7MPa, since it has been held that where the general conditions of the claims are disclosed in the prior art, as taught by Sustic, finding the optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05(II)(A)).
With respect to claim 3, modified Jackels discloses all aspects of the claimed invention with the exception of the article having a Modulus of Elasticity from about 40 MPa to about 500 MPa according to the Modulus of Elasticity Test Method. Jackels discloses in paragraph [0005] the desire for the absorbent core to be flexible to allow for maximum freedom of movement for the wearer of the article, but remains silent as to the modulus of elasticity of the article. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the article of Jackels with a Modulus of Elasticity from about 40 MPa to about 500 MPa to achieve the predictable result of an article that allows for the maximum freedom of movement for the wearer of the article.
With respect to claim 4, the polymeric filler composition comprises polypropylene and propylene ethylene copolymer, as disclosed by Jackels in paragraph [0075]. Modified Jackels discloses all aspects of the claimed invention with the exception of the bond area comprises from about 7 gsm to less than 13 gsm of the polymeric filler composition, the Peak Peel Strength of the bond area being from about 0.1 N/cm to about 0.5 N/cm, and the Tensile Strength at Yield of the polymeric filler composition being from about 4 MPa to about 7MPa. It is noted that the limitation disclosing the skin-protecting material further limits a process of testing the bond area, not the bond area itself. Since the present claims are drawn to an article and not the method of testing the article, the limitation does not distinguish the claimed invention over the prior art. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the bond area of Jackels with about 7 to less than 13 gsm of the polymeric filler composition to achieve the predictable result of a sufficient amount of polymeric filler to provide a strong bond between the first and second nonwoven materials.
With respect to the bond area having a Peak Peel Strength of from about 0.1 N/cm to about 0.5 N/cm, Jackels discloses in paragraph [0070] the desire to provide strength to the bond area 27 between the first and second nonwoven material 16 and 17 to resist pressure caused by swelling of the absorbent core. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the bond areas of Jackels with a Peak Peel Strength of from about 0.1 N/cm to about 0.5 N/cm in order to achieve the predictable result of providing the bond area with sufficient strength to resist pressure caused by swelling of the absorbent core.
With respect to the polymeric filler composition having a Tensile Strength at Yield Yield of from about 4 MPa to about 7MPa, Sustic discloses that the tensile strength of a polymeric composition comprising polypropylene for use as an adhesive is a result effective variable because a low tensile strength results in a sticky material that is difficult to use, as disclosed in column 1, lines 56-59, while a high tensile strength at yield (i.e. break) results in improved holding power for the adhesive, as disclosed in column 4, lines 45-59. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the polymeric filler composition of Jackels with a Tensile Strength at Yield of from about 4 MPa to about 7MPa, since it has been held that where the general conditions of the claims are disclosed in the prior art, as taught by Sustic, finding the optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05(II)(A)).
With respect to claim 5, modified Jackels discloses all aspects of the claimed invention with the exception of the article having a Modulus of Elasticity from about 40 MPa to about 500 MPa according to the Modulus of Elasticity Test Method. Jackels discloses in paragraph [0005] the desire for the absorbent core to be flexible to allow for maximum freedom of movement for the wearer of the article, but remains silent as to the modulus of elasticity of the article. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the article of Jackels with a Modulus of Elasticity from about 40 MPa to about 500 MPa to achieve the predictable result of an article that allows for the maximum freedom of movement for the wearer of the article.
With respect to claim 6, the polymeric filler composition comprises polypropylene, as disclosed by Jackels in paragraph [0075]. Modified Jackels discloses all aspects of the claimed invention with the exception of the bond area comprises from about 7 gsm to less than 13 gsm of the polymeric filler composition, the Peak Peel Strength of the bond area being from about 1.15 N/cm to about 2 N/cm, and the Tensile Strength at Yield of the polymeric filler composition being from about 0.5 MPa to about 4.5 MPa. It is noted that the limitation disclosing the skin-protecting material further limits a process of testing the bond area, not the bond area itself. Since the present claims are drawn to an article and not the method of testing the article, the limitation does not distinguish the claimed invention over the prior art. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the bond area of Jackels with about 7 gsm to less than 13 gsm of the polymeric filler composition to achieve the predictable result of a sufficient amount of polymeric filler to provide a strong bond between the first and second nonwoven materials.
With respect to the bond area having a Peak Peel Strength of from about 1.15 N/cm to about 2 N/cm, Jackels discloses in paragraph [0070] the desire to provide strength to the bond area 27 between the first and second nonwoven material 16 and 17 to resist pressure caused by swelling of the absorbent core. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the bond areas of Jackels with a Peak Peel Strength of from about 1.15 N/cm to about 2 N/cm in order to achieve the predictable result of providing the bond area with sufficient strength to resist pressure caused by swelling of the absorbent core.
With respect to the polymeric filler composition having a Tensile Strength at Yield Yield of from about 0.5 MPa to about 4.5 MPa, Sustic discloses that the tensile strength of a polymeric composition comprising polypropylene for use as an adhesive is a result effective variable because a low tensile strength results in a sticky material that is difficult to use, as disclosed in column 1, lines 56-59, while a high tensile strength at yield (i.e. break) results in improved holding power for the adhesive, as disclosed in column 4, lines 45-59. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the polymeric filler composition of Jackels with a Tensile Strength at Yield of from about 0.5 MPa to about 4.5 MPa, since it has been held that where the general conditions of the claims are disclosed in the prior art, as taught by Sustic, finding the optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05(II)(A)).
With respect to claim 7, modified Jackels discloses all aspects of the claimed invention with the exception of the article having a Modulus of Elasticity from about 5 MPa to about 45 MPa according to the Modulus of Elasticity Test Method. Jackels discloses in paragraph [0005] the desire for the absorbent core to be flexible to allow for maximum freedom of movement for the wearer of the article, but remains silent as to the modulus of elasticity of the article. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the article of Jackels with a Modulus of Elasticity from about 5 MPa to about 45 MPa to achieve the predictable result of an article that allows for the maximum freedom of movement for the wearer of the article.
With respect to claim 8, the polymeric filler composition comprises polypropylene, as disclosed by Jackels in paragraph [0075]. Modified Jackels discloses all aspects of the claimed invention with the exception of the bond area comprises from about 7 gsm to less than 13 gsm of the polymeric filler composition, the Peak Peel Strength of the bond area being from about 1.8 N/cm to about 3 N/cm, and the Tensile Strength at Yield of the polymeric filler composition being from about 0.5 MPa to about 4.5 MPa. It is noted that the limitation disclosing the skin-protecting material further limits a process of testing the bond area, not the bond area itself. Since the present claims are drawn to an article and not the method of testing the article, the limitation does not distinguish the claimed invention over the prior art. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the bond area of Jackels with about 7 gsm to less than 13 gsm of the polymeric filler composition to achieve the predictable result of a sufficient amount of polymeric filler to provide a strong bond between the first and second nonwoven materials.
With respect to the bond area having a Peak Peel Strength of from about 1.8 N/cm to about 3 N/cm, Jackels discloses in paragraph [0070] the desire to provide strength to the bond area 27 between the first and second nonwoven material 16 and 17 to resist pressure caused by swelling of the absorbent core. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the bond areas of Jackels with a Peak Peel Strength of from about 1.8 N/cm to about 3 N/cm in order to achieve the predictable result of providing the bond area with sufficient strength to resist pressure caused by swelling of the absorbent core.
With respect to the polymeric filler composition having a Tensile Strength at Yield Yield of from about 0.5 MPa to about 4.5 MPa, Sustic discloses that the tensile strength of a polymeric composition comprising polypropylene for use as an adhesive is a result effective variable because a low tensile strength results in a sticky material that is difficult to use, as disclosed in column 1, lines 56-59, while a high tensile strength at yield (i.e. break) results in improved holding power for the adhesive, as disclosed in column 4, lines 45-59. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the polymeric filler composition of Jackels with a Tensile Strength at Yield of from about 0.5 MPa to about 4.5 MPa, since it has been held that where the general conditions of the claims are disclosed in the prior art, as taught by Sustic, finding the optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05(II)(A)).
With respect to claim 9, modified Jackels discloses all aspects of the claimed invention with the exception of the article having a Modulus of Elasticity from about 5 MPa to about 45 MPa according to the Modulus of Elasticity Test Method. Jackels discloses in paragraph [0005] the desire for the absorbent core to be flexible to allow for maximum freedom of movement for the wearer of the article, but remains silent as to the modulus of elasticity of the article. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the article of Jackels with a Modulus of Elasticity from about 5 MPa to about 45 MPa to achieve the predictable result of an article that allows for the maximum freedom of movement for the wearer of the article.
With respect to claim 10, the polymeric filler composition comprises polypropylene, as disclosed by Jackels in paragraph [0075]. Modified Jackels discloses all aspects of the claimed invention with the exception of the bond area comprises from about 5 gsm to about 30 gsm of the polymeric filler composition, the Peak Peel Strength of the bond area being from about 0.4 N/cm to about 3 N/cm, and the Tensile Strength at Yield of the polymeric filler composition being from about 0.5 MPa to about 7 MPa. It is noted that the limitation disclosing the skin-protecting material further limits a process of testing the bond area, not the bond area itself. Since the present claims are drawn to an article and not the method of testing the article, the limitation does not distinguish the claimed invention over the prior art. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the bond area of Jackels with about 5 gsm to about 30 gsm of the polymeric filler composition to achieve the predictable result of a sufficient amount of polymeric filler to provide a strong bond between the first and second nonwoven materials.
With respect to the bond area having a Peak Peel Strength of from about 0.4 N/cm to about 3 N/cm, Jackels discloses in paragraph [0070] the desire to provide strength to the bond area 27 between the first and second nonwoven material 16 and 17 to resist pressure caused by swelling of the absorbent core. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the bond areas of Jackels with a Peak Peel Strength of from about 0.4 N/cm to about 3 N/cm in order to achieve the predictable result of providing the bond area with sufficient strength to resist pressure caused by swelling of the absorbent core.
With respect to the polymeric filler composition having a Tensile Strength at Yield Yield of from about 0.5 MPa to about 7 MPa, Sustic discloses that the tensile strength of a polymeric composition comprising polypropylene for use as an adhesive is a result effective variable because a low tensile strength results in a sticky material that is difficult to use, as disclosed in column 1, lines 56-59, while a high tensile strength at yield (i.e. break) results in improved holding power for the adhesive, as disclosed in column 4, lines 45-59. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the polymeric filler composition of Jackels with a Tensile Strength at Yield of from about 0.5 MPa to about 7 MPa, since it has been held that where the general conditions of the claims are disclosed in the prior art, as taught by Sustic, finding the optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05(II)(A)).
With respect to claim 11, modified Jackels discloses all aspects of the claimed invention with the exception of the article having a Modulus of Elasticity from about 5 MPa to about 400 MPa according to the Modulus of Elasticity Test Method. Jackels discloses in paragraph [0005] the desire for the absorbent core to be flexible to allow for maximum freedom of movement for the wearer of the article, but remains silent as to the modulus of elasticity of the article. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the article of Jackels with a Modulus of Elasticity from about 5 MPa to about 400 MPa to achieve the predictable result of an article that allows for the maximum freedom of movement for the wearer of the article.
With respect to claim 12, the polymeric filler composition comprises polypropylene, as disclosed by Jackels in paragraph [0075]. Modified Jackels discloses all aspects of the claimed invention with the exception of the bond area comprises from about 20 gsm to about 30 gsm of the polymeric filler composition, the Peak Peel Strength of the bond area being from about 1.75 N/cm to about 3 N/cm, and the Tensile Strength at Yield of the polymeric filler composition being from about 1 MPa to about 4 MPa. It is noted that the limitation disclosing the skin-protecting material further limits a process of testing the bond area, not the bond area itself. Since the present claims are drawn to an article and not the method of testing the article, the limitation does not distinguish the claimed invention over the prior art. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the bond area of Jackels with about 20 gsm to about 30 gsm of the polymeric filler composition to achieve the predictable result of a sufficient amount of polymeric filler to provide a strong bond between the first and second nonwoven materials.
With respect to the bond area having a Peak Peel Strength of from about 1.75 N/cm to about 3 N/cm, Jackels discloses in paragraph [0070] the desire to provide strength to the bond area 27 between the first and second nonwoven material 16 and 17 to resist pressure caused by swelling of the absorbent core. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the bond areas of Jackels with a Peak Peel Strength of from about 1.75 N/cm to about 3 N/cm in order to achieve the predictable result of providing the bond area with sufficient strength to resist pressure caused by swelling of the absorbent core.
With respect to the polymeric filler composition having a Tensile Strength at Yield Yield of from about 1 MPa to about 4 MPa, Sustic discloses that the tensile strength of a polymeric composition comprising polypropylene for use as an adhesive is a result effective variable because a low tensile strength results in a sticky material that is difficult to use, as disclosed in column 1, lines 56-59, while a high tensile strength at yield (i.e. break) results in improved holding power for the adhesive, as disclosed in column 4, lines 45-59. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the polymeric filler composition of Jackels with a Tensile Strength at Yield of from about 1 MPa to about 4 MPa, since it has been held that where the general conditions of the claims are disclosed in the prior art, as taught by Sustic, finding the optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05(II)(A)).
With respect to claim 13, modified Jackels discloses all aspects of the claimed invention with the exception of the article having a Modulus of Elasticity from about 5 MPa to about 45 MPa according to the Modulus of Elasticity Test Method. Jackels discloses in paragraph [0005] the desire for the absorbent core to be flexible to allow for maximum freedom of movement for the wearer of the article, but remains silent as to the modulus of elasticity of the article. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the article of Jackels with a Modulus of Elasticity from about 5 MPa to about 45 MPa to achieve the predictable result of an article that allows for the maximum freedom of movement for the wearer of the article.
With respect to claim 14, Jackels discloses in paragraph [0077] that the polymeric filler comprises 0% of a tackifier, and therefore the polymeric filler composition of Jackels is free of a tackifier.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781